                                                                                                         United States District Court
                                                                                                           Southern District of Texas

                                                                                                               ENTERED
                                  UNITED STATES DISTRICT COURT                                              January 24, 2019
                                   SOUTHERN DISTRICT OF TEXAS                                               David J. Bradley, Clerk
                                       MCALLEN DIVISION

TYRONE HANDY                                                 §
                                                             §
VS.                                                          § CIVIL ACTION NO. 7:18-CV-374
                                                             §
LORIE DAVIS, Director, Texas                                 §
Department of Criminal Justice,                              §
Correctional Institutions Division                           §

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         Before the Court is Petitioner Tyrone Handy’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a report and

recommendation. On December 14, 2018, the Magistrate Court issued the Report and

Recommendation, recommending that Petitioner’s § 2254 petition be DISMISSED without

prejudice for failure to exhaust and a certificate of appealability be DENIED. The time for filing

objections has passed and no objections have been filed.

         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and

Recommendation in its entirety. Accordingly, it is hereby ORDERED that Petitioner’s § 2254

petition is DISMISSED without prejudice and a Certificate of Appealability is DENIED.

         SO ORDERED this 24th day of January, 2019, at McAllen, Texas.


                                                             ___________________________________
                                                             Randy Crane
                                                             United States District Judge
1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely
objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.’ ” Douglas v. United States Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir.
1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute on other grounds by
28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5
(5th Cir. April 2, 2012).
1/1
